779 F.2d 51
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TODD ICE, Petitioner-Appellant,v.GENE SCROGGY, WARDEN, Respondent-Appellee.
85-5558
United States Court of Appeals, Sixth Circuit.
10/4/85

AFFIRMED
W.D.Ky.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF KENTUCKY
BEFORE:  ENGEL and MILBURN, Circuit Judges; and WEICK, Senior Circuit Judge.
PER CURIAM.


1
Upon consideration of the briefs and record herein and after oral argument, the judgment of the district court is AFFIRMED for the reasons stated in the entered opinions of the district court.